Citation Nr: 0006482	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  97-27 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, post operative status.

2.  Entitlement to service connection for a right knee 
disorder, post operative status.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from January 1957 to December 
1960.  He had an earlier enlistment from May 1955 to January 
1957 which a Marine Corps document classifies as an inactive 
enlistment.  However, at an RO hearing in April 1998 it was 
indicated that the veteran had active duty for training with 
the California Army National Guard from February 2, 1956, to 
August 8, 1956.  This reported active duty for training has 
not been verified by the RO. 

The appeal arises from the July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, denying service connection for status 
post left total knee replacement for osteoarthritis, and 
osteoarthritis of the right knee, status post right high 
tibial osteotomy. 

In the course of appeal the veteran testified before a 
hearing officer at the RO in April 1998.  A transcript of 
that hearing is included in the claims folder.  

The Board notes that in November 1998 the veteran requested 
transfer of his claims folder to the RO in Philadelphia, 
Pennsylvania.  The RO should appropriately process that 
request when the claims folder is returned from the Board.  


REMAND

As an initial matter, the precise dates of any active duty 
for training in the California Army National Guard must be 
verified and any additional service medical records created 
during that active duty for training must be obtained. 

Service medical records contain records of April 1960 
treatment for dermatophytosis of the feet, including a 
summary of a hospitalization at the U.S. Naval Hospital, San 
Diego, California, from April 8 to 23, 1960.  According to 
the summary report, during the hospitalization the veteran 
complained on several occasions of weakness and pain in the 
left knee, though abnormal findings could not be 
demonstrated.  X-rays were taken and sent to orthopedics.  
The orthopedic surgeon found slight loss of extension of the 
left knee and very slight crepitus on knee motion, with X-
rays and clinical examination otherwise completely normal.  
The surgeon reportedly felt that the veteran possibly had 
very minimal chondromalacia which required no treatment.  The 
veteran was found to be fit for duty from an orthopedic 
standpoint.  

The veteran's service separation examination in December 1960 
was negative for any disorders of the lower extremities.  

In a March 1997 claim, the veteran reported that he suffered 
injuries to his knees in boot camp in service, and that he 
had been treated for those injuries from December 1959 to 
January 1960 at Balboa Naval Hospital, San Diego, California.  
The veteran also reported that he had been treated for his 
knees at St. Mary's Hospital, Philadelphia, Pennsylvania, in 
1989, and at Oakland Hospital in Oakland, California, in 
1995.  

In a March 1997 statement, the veteran's representative 
informed that the veteran was also alleging treatment, 
purportedly for his knees, at the Astoria Park Health Center. 

In May 1997, the RO sent a letter to Summitt Medical Center, 
Oakland, California, requesting records pertaining to a 
January 1995 knee operation.  Also in May 1997, the RO sent a 
letter to the Saint Vincent's Medical Center, Bridgeport, 
Connecticut, requesting records pertaining to a February 1997 
knee operation at that facility.  The RO then also sent a 
letter to Astoria Park Health Center, Bridgeport, 
Connecticut, requesting records of treatment at that 
facility.  Authorizations from the veteran for release of 
those records accompanied the requests.  

Records responsive to those requests were received from the 
Summit Medical Center and the Saint Vincent's Medical Center 
in June 1997.  Medical records were also received from 
Merritt Orthopedic Associates, P.C., Bridgeport, Connecticut, 
in July 1997, including outpatient treatment notes dating 
from January to July, 1997, from that facility, and a letter 
from P. J. Carolan, M.D., informing of his treatment of the 
veteran at that facility. 

In his August 1997 notice of disagreement with the appealed 
claim, the veteran informed that he injured both his knees 
during disciplinary actions taken against his unit in boot 
camp.  He stated that that this boot camp training period was 
from January through April, 1957.

In a further statement submitted in August 1997, the veteran 
informed that he was treated for his knees at the Naval 
Hospital in Oakland, California, two days after his 
separation from service.  He added that the treatment was 
continued at the VAMC in Oakland in December 1960.  

At an April 1998 hearing before a hearing officer at the RO, 
the veteran testified that he served on active duty with the 
Army National Guard from February 1956 to August 1956, and 
that he left the Army National Guard in December 1956.  He 
testified that prior to leaving the National Guard he had 
received a physical examination and had been told that he had 
no physical disabilities that would preclude him from 
entering the Marine Corps.  He testified that he enlisted in 
the Marine Corps in January 1957.  He testified that basic 
training in the Marine Corps included duck walking, and every 
time he performed that exercise his leg hurt, and though he 
complained, his superiors thought he was merely trying to 
avoid duties.  He testified that in service he was kept from 
ceremonial marching because he was told that his leg was not 
good enough.  He testified that in service if he requested 
sick bay he was denied, and was told there was nothing wrong 
with him and he was merely malingering.  He testified that 
after his training with the Marines he was sent to an 
Infantry Training Regiment (ITR) at Camp Pendleton.  He 
testified that he went to sick bay approximately every other 
day complaining about his knee, but he was continually 
accused, in effect, of attempting to get out of service or of 
malingering.  He testified that he was then transferred to 
Hawaii where he performed further training including marching 
through mud, crawling, and climbing up and down boats and 
cargo nets.  He testified that he continued going to sick bay 
every other day for his knees.  He testified that in service 
during treatment with a dermatologist for a foot condition, 
he was referred to an orthopedist for his knee.  The 
orthopedist reportedly said he was beginning to have 
arthritis.  He testified that in the middle of his stationing 
in Hawaii he participated in some amphibious exercises off 
the coast of California, and he then developed a boil on his 
heel for which he sought treatment but was denied by his 
sergeant.  He added that he therefore then went to a Naval 
hospital in Oakland while on leave to have the boil removed.  
He testified that during that treatment he also complained 
about his knee, and was told by a doctor that arthritis was 
beginning to set in and he should take care of it.  He also 
testified that at a later time in service, while stationed in 
Laos, he had been on leave and had failed to return in a 
timely fashion because he had to go to a hospital because of 
his knee.  He added that as a result he had one day of AWOL.  
He testified that he was thereafter transferred to San Diego 
and assigned MP duty.  He testified that upon service 
separation examination the doctor felt his knee and agreed 
that there was something wrong with his knee.  He explained 
that he was advised by that doctor that he had 90 days post 
service to get the knee taken care of at a military facility.  
He testified that accordingly he went to an Army hospital and 
a New Haven VA facility, and everywhere he went he was told 
to take aspirin.  He added that one doctor told him to take 
Ibuprofen because he had inflammation in his knee.  He added 
that he had gone to five different VA facilities and had been 
told the same thing - that he had to lose weight.  He 
testified that he went to the VA hospital in West Haven three 
times, and also went to VA facilities in Philadelphia, 
Pennsylvania, Martinez, California, Oakland, California, and 
San Francisco, California.  

He also testified that his knee trouble was intermittent, and 
he didn't realize that his legs were bad until 1992.  He 
testified that he was first treated by an orthopedic doctor 
in 1960 in service, and that doctor told him he had a slight 
loss.  He testified that he then went to the Naval hospital 
in January 1961, but was turned away because he had already 
separated from service.  He testified that thereafter went to 
the VA facility in Oakland for his knee.  He added that he 
was also treated at the West Haven Medical Service in 
Connecticut in 1976.  

Also at the hearing, the veteran informed that he had 
undergone a right knee replacement in October 1997.  Records 
of rehabilitation following that surgery, dating from October 
to November, 1997, from the Bridgeport Manor Rehabilitation 
Department, were added to the record. 

At the hearing, the veteran's representative pointed out that 
there were no medical records from the VA hospital in 
Oakland, California, from the VA Medical Center (VAMC) in San 
Francisco, California, from the VAMC in Martinez, California, 
or from the U.S. Naval hospital in Oakland, California.  

The veteran contends that he developed knee disorders in 
service with continuing difficulties in the knees.  In order 
for a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Tidwell v. West, 11 Vet. App. 242 (1998).  The veteran has 
satisfied the first Caluza requirement for a well-grounded 
claim with evidence of disorders of both knees, and the 
second Caluza requirement with statements to the effect that 
he had ongoing knee difficulties in service.  However, he has 
failed to satisfy the third Caluza requirement for a well-
grounded claim of medical evidence causally linking his 
period of service to his current knee disorders.  However, as 
the veteran has reported treatment for his knees at a VA 
facility in the month following separation from service, the 
Board must consider the claims potentially well grounded.  In 
Robinette v. Brown, 8 Vet. App. 69 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) held that the VA's duty to assist the claimant 
includes, in appropriate circumstances, the gathering of 
evidence from VA records.  Hence remand is in order to 
attempt to obtain records of such VA treatment as reported by 
the veteran.

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should attempt to verify the 
veteran's reported period of active duty 
for training in the California Army 
National Guard from February 6, 1956, to 
August 8, 1956, and obtain any service 
medical records covering that period of 
active duty for training for association 
with the claims folder. 

2.  The RO should obtain any additional 
service medical records other than that 
pertaining to Active Duty for Training in 
1956 (request in Instruction 1., above).  
The RO should request from the National 
Personnel Records Center (NPRC) any 
additional clinical records from service, 
including records of outpatient treatment 
or hospitalization at the Balboa U.S. 
Naval Hospital, San Diego, California, in 
December 1959, January 1960, and December 
1960.  Records of hospitalization or 
treatment at Balboa in April 1960 need 
not be obtained, as they are already 
associated with the veteran's service 
medical records.  The RO should also 
request from the NPRC any outpatient 
treatment or hospitalization records from 
the U.S. Naval Hospital in Oakland, 
California.  Copies of all records 
obtained should then be associated with 
the claims folder.

3.  The RO should obtain all possible 
pertinent VA clinical records from the VA 
hospital in Oakland, California, in 
December 1960 and January 1961; and VA 
facilities in New Haven in 1960 and 1961; 
and clinical records of any other 
treatments for the veteran's knees (at 
any time post service) at VA facilities 
in Oakland, California; San Francisco, 
California; and Martinez, California.  
Copies of all records obtained should 
then be associated with the claims 
folder.

4.  The RO should then obtain all 
possible pertinent private clinical 
records that the RO has not already 
requested or obtained.  Private medical 
facilities, with corresponding dates of 
treatment for his knees, reported by the 
veteran, from which the RO has neither 
requested nor obtained clinical records, 
are as follows: West Haven Medical 
Service, Connecticut, in 1976; St. Mary's 
Hospital, Philadelphia, Pennsylvania, in 
1989; Oakland Hospital, Oakland, 
California, in 1995; and the site of his 
right total knee replacement in October 
1997.  (The RO should ask the veteran 
where that right total knee replacement 
was performed).  Copies of all records 
obtained should then be associated with 
the claims folder.

5.  After all of the above is completed, 
the RO should make a determination 
whether the veteran's bilateral knee 
disorder claims are well grounded.  If 
either of the veteran's claims are well-
grounded, the veteran should be afforded 
a VA examination to determine the nature 
and etiology of one or both knee 
disorders.  The examination should only 
be conducted for the knee or knees for 
which the corresponding claim is well 
grounded.  The examiner should review the 
entire claims file and this remand prior 
to the examination, and should indicate 
on the examination that the claims file 
has been reviewed.  For each knee 
examined, the examiner should 
specifically provide an opinion as to 
whether it is at least as likely as not 
that the current knee disorder developed 
during service or is otherwise causally 
related to service.
 
6.  Thereafter, the RO should 
readjudicate the veteran's claims of 
entitlement to service connection for 
left and right knee disorders.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with a precedent 
decision of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


